DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn rejection
Rejection of claims 1-9 under 35 USC 112(a) as lacking an enabling disclosure is withdrawn.  Applicants’ arguments have been considered and found persuasive.  Art provided in the argument suggests that estrogen supplementation reduces the likelihood of acquiring AD.  DHEA supplementation would be expected to have the same effect.
Maintained Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
 (b) the invention was patented or described in a printed publication in this or a foreign country or in
public use or on sale in this country, more than one year prior to the date of application for patent in the
United States.
Claim(s) 1-4 and 7-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Labrie et al. (WO 01/26651; submitted in IDS).
Labrie et al. teach the administration of a combination of DHEA and EM-652 to post-menopausal subjects for the treatment of hypertension (Fig. 9 and page 1). The DHEA may be administered in salt form and oral or percutaneous administration (claim 20 and page 16). DHEA is used for breast cancer prevention (page 2, lines 20-21).
In order to reduce the likelihood of occurrence one must necessarily administer before the presence of disease, in this case Alzheimer’s disease, and therefore administration of the combination to a postmenopausal subject would then lead to reducing the likelihood of occurrence of Alzheimer’s disease.
Reply to applicants’ remarks
	Applicants have traversed the rejection over Labrie et al on the grounds that art fails to teach reduction in likelihood of AD.  The argument is not found persuasive for the following reasons:
	Labrie teaches administration of the same combination of DHEA and EM-652 as is instantly claimed to the same patient population of postmenopausal women experiencing hypertension.  Labrie therefore meets all of the limitations of herein rejected claims.  Since the treatment method and the patient population is the same, it stands to reason that the outcome of the treatment is also the same.  If one is to practice the method of Labrie and administer DHEA and EM-652 to a post-menopausal woman with hypertension, the subject would experience treatment of hypertension and also a reduced likelihood of acquiring AD.

Claims 5 and 6 are objected to as being dependent on a rejected claim.  Closest art is Labrie et al discussed above.  Labrie fails to disclose intravaginal administration of EM-652.
Conclusion
Claims 1-9 are pending
Claims 1-4 and 7-9 are rejected
Claims 5 and 6 are objected to
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628